UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 9, 2017 GREAT SOUTHERN BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 0-18082 43-1524856 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 1451 East Battlefield, Springfield, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (417) 887-4400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On May 9, 2017, Great Southern Bancorp, Inc. (“Bancorp”) held its Annual Meeting of Stockholders. A quorum was present and the results of the meeting, which excludethe shares beneficially owned in excess of the 10% voting limitation in Bancorp's charter by the persons believed by Bancorp to be subject to that limitation, are as follows: 1) Election of three directors, each for a term of three years: Number of Shares Nominee Votes For Votes Withheld Broker Non-Votes Kevin R. Ausburn Larry D. Frazier 696,169 Douglas M. Pitt 2) Ratification of the appointment of BKD, LLP as Bancorp’s independent registered public accounting firm for the fiscal year ending December 31, 2017: Number of Shares Votes For Votes Against Abstentions Broker Non-Votes The vote required to approve this proposal was the affirmative vote of a majority of the votes cast on the proposal.Accordingly, this proposal was approved. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREAT SOUTHERN BANCORP, INC. Date:May 12, 2017 /s/ Joseph W. Turner Joseph W. Turner President and Chief Executive Officer 3
